            Case 4:92-cr-00252-JM Document 410 Filed 05/03/21 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                   4:92-CR-00252-01-JM

CHARLES BRUCE NABORS

                                             ORDER

       For the reasons set out below, Defendant’s Motion for Compassionate Release and

Addendum (Doc. Nos. 407, 408) are DENIED.

I.     BACKGROUND

       On August 20, 1996, a jury found Defendant guilty of RICO violations which included the

robbery and kidnaping of Bill Anderson; the robbery of Donna Johnson; interstate transportation of

stolen property; the attempted robbery of the Woodland Bank in Tulsa, Oklahoma; the kidnaping of

George Foster and Karen Fisher Perkins; wire fraud; and the robbery and kidnaping of Vandy S.

Gavin. He was also convicted of conspiracy to commit extortion and robbery; interstate

transportation of stolen jewelry; mail and wire fraud; being a felon in possession of a firearm; and

possession of a stolen firearm.1 On April 30, 1997, he was sentenced to life in prison.2

II.    DISCUSSION

       Although the First Step Act made the procedural hurdles for compassionate release a bit

less strenuous, a defendant still must establish “extraordinary and compelling reasons” and that

release would not be contrary to the 18 U.S.C. § 3553(a) factors.3

       1
           Doc. No. 296.
       2
           Doc. No. 345.
       3
        18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.

                                                 1
           Case 4:92-cr-00252-JM Document 410 Filed 05/03/21 Page 2 of 6




       Before a Defendant may seek compassionate release under the First Step Act, he must

first make the request with the Bureau of Prisons and exhaust his administrative remedies there.4

Defendant requested compassionate release on December 25, 2020, and that request was denied.

It is not clear whether Defendant appealed the denial. However, I will assume he has exhausted

his administrative remedies and that the issue is properly before this Court.

       Defendant seeks compassionate release because he asserts that his atrial fibrillation and

his age–he will turn 67 years old this month–put him at a higher risk if he contracted COVID-19.

The Court finds that these health condition are not “extraordinary and compelling” reasons

warranting Defendant’s release. Although the First Step Act did not define this phrase, it defers

to the United States Sentencing Guidelines, which does set out examples5; Defendant’s health

conditions are not listed. While the Center for Disease Control and Prevention (“CDC”) does

caution that adults over the age of 65 are more likely to get severely ill from COVID-19, atrial

fibrillation is not listed as a medical condition that places individuals at an increased risk of

becoming seriously ill from COVID-19.6 Defendant has provided no argument or evidence that

his health conditions cannot be controlled with medication or that they prevent him from

       4
       See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark.
May 14, 2020) (no jurisdiction when defendant fails to exhaust administrative remedies).
       5
         Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n. 1. The
examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal
illness” or the condition “substantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is not expected to
recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant’s family circumstances include either “(i) The death or incapacitation of the caregiver
of the defendant's minor child or minor children” or “(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.”
       6
         https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medica
l-conditions.html

                                                   2
          Case 4:92-cr-00252-JM Document 410 Filed 05/03/21 Page 3 of 6




independently functioning within the prison. Additionally, the Court notes that Defendant

declined to receive the vaccine because he is on blood thinners, but studies have not show a

known serious risk when getting a COVID-19 vaccine while on blood thinners.7

       Defendant also attacks the legality of his conviction and his sentence, but those issues

have already been adjudicated.

       Even if Defendant could establish extraordinary and compelling reasons based on his

medical conditions and the conditions at the prison, his request for relief must be denied because

of the § 3553(a) factors – specifically, protecting the public from additional crimes by Defendant

and reflecting the severity of the offense. Defendant has prior convictions for theft and armed

bank robbery, which involved the same conduct as the instant offenses. Additionally, Defendant

started committing the instant offenses only a month after being release on parole after serving

over six years for his armed bank robbery conviction.

       The severity of the instant offense also must be considered. The Court of Appeals for the

Eight Circuit summarized the facts of Defendant’s convictions as follows:

       The events involved in this prosecution commenced following Nabors’ release from
       federal custody on parole in November 1990. In December 1990, Fern Kilgore’s Ford
       Bronco was stolen. Kilgore's Bronco was rammed into a Radio Shack store during
       a burglary in January 1991. Billy Keltner, Keltner's brother, admitted his participation
       and implicated Nabors in the burglary of the Radio Shack store during an interview
       on February 25, 1991 with Federal Bureau of Investigation (FBI) agents and other
       law enforcement officials. Several compatible walkie-talkies and police scanners
       were stolen from the store. A police scanner guide of the brand sold exclusively by
       Radio Shack was later recovered by law enforcement from Keltner's car. Billy
       Keltner stated that Nabors did not find the specific type of microphone he wanted in
       the Radio Shack store so they burglarized a second store, where Nabors obtained the
       type of microphone for which he was looking. The internal components of one such
       microphone were identified as similar to the microphone used on a hoax bomb device
       involved in an extortion and robbery attempt of the Woodland Bank in Tulsa,



7
 https://www.firstcoastheart.com/wp-content/uploads/2021/03/Chronic-Condition-Blood-thinner-
vaccination-Approval-03.03.21.pdf

                                              3
  Case 4:92-cr-00252-JM Document 410 Filed 05/03/21 Page 4 of 6




Oklahoma. The items stolen from Radio Shack and the second store were similar to
the items used in several subsequent crimes of which Keltner and Nabors were
convicted.

The jury found Nabors and Keltner guilty of the January 1991 robbery and kidnaping
of Bill Anderson. During the FBI interview on February 25, 1991, Billy Keltner
admitted he participated in this crime. Anderson's description of the crime during his
trial testimony coincides with Billy Keltner's description given to the FBI. The items
stolen from Anderson included guns, cash, jewelry, a *666 photograph of Keltner's
sister and a vehicle. Some of these items, including the vehicle and a gun, were later
recovered by Anderson. The stolen jewelry had a value of between $21,000 and
$22,000. Anderson identified Nabors at trial as one of the perpetrators of the robbery
and kidnaping.

The jury also found Nabors and Keltner guilty of the January 1991 robbery of Donna
Johnson. The items stolen from Johnson included jewelry valued at $241,000,
firearms, a camera, cash and a Cadillac. Johnson's Cadillac was later recovered. Billy
Keltner admitted his participation in this crime to the FBI. Johnson testified at trial
regarding the details of the robbery in her home. Billy Keltner’s descriptions of the
crime and the jewelry taken (including a Rolex watch) are almost identical to
Johnson's trial testimony.

***

The jury found Keltner and Nabors guilty of conspiracy to commit extortion and
robbery of the Woodland Bank in Tulsa, Oklahoma (Tulsa bank robbery). The jury
also found the Tulsa bank robbery was a racketeering act under the RICO count.
Viewing the evidence most favorably toward the guilty verdict . . . the record reveals
the following facts. Bill Foster, President and CEO of Woodland Bank, and Karen
Fisher Perkins, Senior Vice President and Controller of Woodland Bank, were
kidnaped by the defendants. Although Foster was not absolutely certain, he testified
at trial he believed Keltner was the driver of the van involved in the crime and
Nabors was the man in charge during the commission of the crime. Although Perkins
had not identified Keltner or Nabors during lineups prior to trial, she identified
Keltner during the trial as the driver of the van and Nabors as the man in charge. In
addition, Nabors and Keltner admitted their participation in the Tulsa bank robbery
(and some of the other burglaries and robberies discussed above) to several different
individuals.

Defendants placed a device on Foster’s car which was triggered to stop the car’s
engine. On June 14, 1991, Foster's car’s engine stopped and could not be restarted.

Foster arranged for Perkins to give him a ride to work that morning. As Perkins was
driving them to work, a van bumped into the back bumper of Perkins’ car. Foster got
out of the car to survey the damage. Nabors approached Foster with a gun and
directed Foster to return to Perkins' car. Nabors got in the back seat of Perkins’ car


                                      4
           Case 4:92-cr-00252-JM Document 410 Filed 05/03/21 Page 5 of 6




      and directed Perkins to drive to a parking lot near the Woodland Bank. The van
      followed them to the parking lot.

      Upon arriving in a parking lot, Nabors directed both Perkins and Foster to move to
      the van. Nabors ordered Foster to retrieve $1 million from the Woodland Bank.
      Foster informed the defendants the bank did not have $1 million cash on hand and
      the bank vault would not open for another 30 minutes. One of the defendants stated
      he knew the bank had $3.7 million. The most recent Statement of Condition of the
      Bank indicated the bank had $3.7 million in cash due from other banks. An employee
      of the bank testified that she believed Nabors came into the bank approximately one
      week prior to the Tulsa bank robbery and requested a copy of the Statement of
      Condition. The employee testified Nabors did all of the talking and a second man
      (younger than Nabors), dressed in white painters’ pants, was with him. The employee
      did not identify the second man. Terry Leach and Darla Leach testified that Nabors
      and Keltner were in Oklahoma approximately one week prior to the Tulsa bank
      robbery. Darla Leach testified that Keltner was wearing white painters’ pants during
      this visit to Oklahoma.

      Following a discussion with Keltner about Foster’s statement that the bank did not
      have $1 million in cash on hand, Nabors decided to have Foster retrieve all of the
      cash in the possession of the drive-up tellers. Nabors fastened a metal box with a
      cable around Foster’s body and told Foster it was a bomb. Nabors told Foster to
      return to Perkins’ car with the money and follow the map contained in the trunk of
      the car.

      Foster entered the Woodland Bank and immediately called the FBI. The device
      placed on Foster was later found to be a microphone which allowed the defendants
      to hear what Foster was saying after he entered the bank. While Foster was driving
      to the bank, Keltner drove the van to a second parking lot where Nabors and Keltner
      ordered Perkins to transfer to a brown car. Once they were in the brown car, Perkins
      could hear Foster’s voice on a two-way radio possessed by Nabors. When Nabors and
      Keltner heard Foster call the police, their attempt to start the car failed. Perkins
      escaped out the back door, flagged down a car and was given a ride to the bank.8

                                         CONCLUSION

      For the reasons stated, Defendant’s Motion for Compassionate Release and Addendum

(Doc. Nos. 407, 408) are DENIED.

      IT IS SO ORDERED, this 3rd day of May, 2021.




      8
          United States v. Keltner, 147 F.3d 662, 665-667 (8th Cir. 1998).

                                                 5
Case 4:92-cr-00252-JM Document 410 Filed 05/03/21 Page 6 of 6




                                  UNITED STATES DISTRICT JUDGE




                              6
